Case 1:18-cV-08653-VEC Document 74 Filed 01/15/19 Page 1 of 12

D. G. SWEIGERT, C/()

P.O. BOX 152
MESA, AZ 85211
7 v Spoliation-notice@mailbox.org
JANUARY 11, 2019
Jason Goodman
252 7th Ave, #6s
New York, NY 10001

323/744-7594
SUBJECT: Cyberstalking and harassment by Jason Goodman, DOB April * 19*

Ref: (a) Sweigert v. Goodman, USDC for the SDNY, 1218-cv-08653-VEC
(b) Arizona Revised Statute § 13-2923

Dear Sir:

l. As you are Well aware, you are involved in civil litigation (ref: (a)) With the undersigned
As part of this litigation the above address (Post Office Box 152) has been provided to the
federal court and yourself This postal address Was provided to you as the official address for all

court related communications

2. On January 9, 2019 a video production Was placed on your YouTube channel (“Jason
Goodrnan”) that depicts you in front of the Mesa, Arizona post office (lnternet URL:
https://WWW.voutube.coni/Watch?v=pmnchleNQ) The following text appears in the video

description:

 

Question for Legal Experts - Has D. George SWeigert

Committed lVlail Fraud?

Streamed live on Jan 9, 2019

D. George SWeigert has brought a civil suit against Jason Goodman based on
fraudulent claims. Sweigert has changed his address three times since
initiating the suit. His current address, listed in public filings With the court, is a
PO ch in l\/|esa AZ. Only problem is, When l called them in November, the
Post Office said D. George Sweigert is not the owner of that P.O. Box. What is
going on in Arizcna?

 

 

 

Case 1:18-cV-08653-VEC Document 74 Filed 01/15/19 Page 2 of 12

 

Questicrn¢or§.egmlEM-HSSD.WS‘R`QENCMMM M=evi! Frnud?

maxim

y ' "‘ z,rit:»a\~iens
.i,. .»¢¢~= ,, z-,.». nw `WT¢ ;:
3. The following statements are made be you in the video content

00:14 GOODMAN l am in beautiful l\/Iesa. Arizona conducting a little investigation You see,
I am actually at the post office. And I wanna find out is this post office has
the zip code 85211.

01 : l() GOODMAN I wonder if they could answer that question for me inside the post office
Maybe there is a postal inspector. Or the postal police. l wonder if it is a
federal offense to misrepresent your address and send legal documents
from ~ or compel someone else to send them to - a post office box that is

not your post office box.

4. ln Arizona such activities as described in your video constitute a violation of ref: (b); e.g.
to conduct such “investigations” to locate the physical address of a litigant for the purposes of

placing them peril or jeopardy.

5. The “Jason Goodman” channel is riddled with videos directed at the undersigned that
have no legitimate newsworthy value. The general public is not interested in your personal

affairs and your conduct is not constitutionally protected speech.

Case 1:18-cv-08653-VEC Document 74 Filed 01/15/19 Page 3 of 12

6. The reverse is true. This video production was designed to create unnecessary alarm,

distress and emotional injury. Further, you have implied criminal activity by the undersigned.

7. ln a follow-up video posted on January 9, 2019 you again repeat the insinuation of mail
fraud and communication with the postal inspection service (URL:

https://www.voutube.com/watch?v=l\/lu1SOkEgHMA ). The following text appears in the video

 

 

 

 

 

 

description:
l\/lichael Barden Targeted individual - HoW to Survive an
Economic Attack intended to Disrupt lncome
Streamed live on Jan 9, 2019
Targeted lndividuals must think outside the box in devising tactics for
economic survival.
Support l\/lichael on Patreon - patreon.com/l\/llchaelJBarden
or Buy a hat from Hats Around the VVorld on eBay -
ebay.com/str/Hatsaroundtheworld/
gm > ~ _` 23:~9“;¢.5
8. The following comments are made by you:

30;46 GOODMAN Going to and speaking to the Postal Inspector at the Mesa, Arizona post

office. About conspiracy to commit mail fraud.

Case 1:18-cv-08653-VEC Document 74 Filed 01/15/19 Page 4 of 12

9. As you are well aware, you appear in the second video with Michael J. Barden (DOB:
March* 19`) who has pled guilty to aggravated assault with a deadly weapon and is awaiting
sentencing Mr. Barden has uploaded to his YouTube channel (URL:
https://www.voutube.com/user/barbender ) dozens of videos of dangerous driving, approaching
strangers to evangelize them about “gang stalking”, discussing his psychological evaluation

(three (3) hours of videos), etc.

10. A few months ago, a complaint was filed against you with the State Bar of Arizona to
document your on-line “legal sessions” with l\/lr. Barden. In one of the dozen or so “legal
sessions”, you advised Mr. Barden not to accept the plea arrangement worked out for him by an

Arizona attorney (Marc J. Victor).

ll. Based on reason and belief, it is assumed that you are grooming Mr. Barden to conduct
more violent acts ~ only this time directed at the undersigned ln the videos in which you both
appear, Mr. Barden seems to have clearly developed an unhealthy emotional attachment to you
as he has gone so far as to place stickers on his personal automobile that spell out
“CR()WDSOURCE THE TRUTH”. Your behavior in these videos, and your unusually close
emotional relationship with Mr, Barden, is truly frightening l\/Ir. Barden has shared many

frightening paranoid delusions on his YouTube channel and yours.
12. As a courtesy to you l have forwarded a copy of this letter to the appropriate
prosecutorial authorities with the recommendation for your prosecution Also, l have included a

copy of this letter to pertinent parties at YouTube, LLC.

Respectfully,

Case 1:18-cv-08653-VEC Document 74 Filed 01/15/19 Page 5 of 12

Copies provided:

Postal Inspection Service
111 West Monroe Street, Suite 900
Phoenix, AZ 85003-1788

Michelle Vaitkus, esq.
Maricopa County Attorney
Floor 8

301 W Jefferson St

Phoenix, Arizona, 85003-2191

Marc J. Victor, esq.
Attorneys for Freedom
3185 South Price Road
Chandler, AZ 85248

Corporate Counsel
YOUTUBE, LLC

901 Cherry Ave

San Bruno, CA 94066

Corporate Counsel
YOUTUBE, LLC

251 Little Falls Drive
Wilmington, DE 19808

Case 1:18-cv-08653-VEC Document 74 Filed 01/15/19 Page 6 of 12
Sweigert v. Goodman, USDC for the SDNY

D. George Sweigert, c/0

P.O. Box 152
Mesa, AZ 85211
Spoliation-notice@mailbox.org
January 11, 2019
Jason Goodman, CEO
Multimedia Systems Designs, Inc.
252 7th Avenue, APT #6S

New York, NY 10001-7334

PRO SE DIVISION, ROOM #200
U.S. District Court for the SDNY

500 Pearl Street

New York, New York 10007-1312

SUBJECT: CLARIFICATION OF MAILING ISSUES

REF: (a) SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-
VEC - JUDGE VALERIE E. CAPR()NI

Dear Sir:
1. l understand you have concerns about my mailing address in the ref: (a) lawsuit
2. l hope the attached letter will clarify these issues for you.

Respectf lly,

  
 

l
D. G. Weigert

I hereby certify that a true and accurate copy of this letter (with attachments) has been placed in
the U.S. Postal Service with First Class postage affixed on 1/11/19.

 

1

SWEIGERT V. GOODMAN
U.S. DISTRICT COURT, SOUTHERN DISTRICT ()F NEW YORK (FOLEY SQUARE)
CIVIL CASE #: l:lS-CV-08653-VEC, JUDGE VALERIE E. CAPRONI

Case 1: - _
18 CV 08653-VEC DOCUm€n'[ 74 Fil€d 01/15/19 Pa_ge 7 Of 12
Sweigert v. Goodman, USDC for the SDNY

D. George Sweigert, c/o

P.O. Box 152

Mesa, AZ 85211
Spoliation-notice@mailbox.org

January 11, 2019
Jason Goodman, CEO
Multimedia Systems Designs, Inc.
252 7th Avenue, APT #6S
New York, NY 10001-7334
PRO SE I)IVISION, RO()M #200
U.S. District Court for the SDNY
500 Pearl Street
New York, New York 10007-1312

SUBJECT: CLARIFICATION OF MAILING ISSUES

REF: (a) SWEIGERT V. GOODMAN, CIVlL CASE #: 1:18-CV-08653-
VEC - JUDGE VALERlE E. CAPRONI

Dear Sir:

1. 1 understand you have concerns about my mailing address in the ref: (a) lawsuit.

2. 1 hope the attached letter will clarify these issues for you.
spectfully,
l
. G. S ige

1 hereby certify that a true and accurate copy of this letter (with attachments) has been placed in
the U.S. Postal Service with First Class postage affixed on 1/11/19.

  

. . Sweigert

1

SWEIGERT V. GOODMAN
U.S. DIS'I`RlCT COURT, SOUTHERN DlSTRICT OF NEW YORK (FOLEY SQUARE)
ClVIL CASE #: 1:18-CV-08653-VEC, JUDGE VALERIE E. CAPRONI

Case 1:18-cv-08653-VEC Document 74 Filed 01/15/19 Page 8 of 12

 

Ouebtie¢n Rir Legn:l E>:peds ~ Has D. George Siveigen Ca-rrmi$:ed Mai| Frnud'?

y '*" ___Mieme
+ L~.»-= ,¢ ;»H - ;~. m :» gri ::
3. The following statements are made be you in the video content

00:14 GOODMAN 1 am in beautiful l\/Iesa. Arizona conducting a little investigation You see,
1 am actually at the post office. And 1 wanna find out is this post office has
the zip code 85211.

01 : 10 GOODMAN 1 wonder if they could answer that question for me inside the post office.
Maybe there is a postal inspector. Or the postal police. 1 wonder if it is a
federal offense to misrepresent your address and send legal documents
from - or compel someone else to send them to - a post office box that is

not your post office box.

4. 1n Arizona such activities as described in your video constitute a violation of ref: (b); e.g.
to conduct such “investigations” to locate the physical address of a litigant for the purposes of

placing them peril or jeopardy.

5. The “Jason Goodman” channel is riddled with videos directed at the undersigned that
have no legitimate newsworthy value. The general public is not interested in your personal

affairs and your conduct is not constitutionally protected speech.

Case 1:18-cv-08653-VEC Document 74 Filed 01/15/19 Page 9 of 12

6. The reverse is true. This video production was designed to create unnecessary alarm,

distress and emotional injury. Further, you have implied criminal activity by the undersigned

7. In a follow-up video posted on January 9, 2019 you again repeat the insinuation of mail
fraud and communication with the postal inspection service (URL:
https://www.voutube.com/watch?v=Mu1SOkEng\/IA ). The following text appears in the video

description:

 

i\/lichael Barden Targeted individual - How to Survive an

Economic Attack intended to Disrupt income

Streamed live on Jan 9, 2019

Targeted individuals must think outside the box in devising tactics for
economic survivai.

Support l\/lichael on Patreon - patreon.com/l\/lichaelJBarden
or Buy a hat from Hats Around the Worid on eBay -
ebay.com/str/Hatsaroundtheworld/

 

 

 

é.onicem/Mich_q_i`liifBurderim

n.com/crowdsédrcéih§g!r

 

M>¢>fm! Barden Ta§ebi:i indi‘éd\)a| - HW¢O 501va m Ewnumic Adat>k lhler~dedkz Disruyt income
amax-m

m m M_,,,_. g 2 aaavse.\§

.i.~_-i= ,,.n -.. ,¢ ~,; ;¢

8. The following comments are made by you:

30:46 GOODMAN Going to and speaking to the Postal Inspector at the Mesa, Arizona post

office. About conspiracy to commit mail fraud

Case 1:18-cv-08653-VEC Document 74 Filed 01/15/19 Page 10 of 12

9. As you are well aware, you appear in the second video with Michael J. Barden (DOB:
l\/larch `19* who has pled guilty to aggravated assault with a deadly weapon and is awaiting
sentencing Mr. Barden has uploaded to his YouTube channel (URL:
https://www.voutube.com/user/barbender) dozens of videos of dangerous driving, approaching
strangers to evangelize them about “gang stalking”, discussing his psychological evaluation

(three (3) hours of videos), etc.

10. A few months ago, a complaint was filed against you with the State Bar of Arizona to
document your on-line “legal sessions” with Mr. Barden In one of the dozen or so “legal
sessions”, you advised Mr. Barden not to accept the plea arrangement worked out for him by an

Arizona attorney (Marc .1. Victor).

11. Based on reason and belief, it is assumed that you are grooming Mr. Barden to conduct
more violent acts - only this time directed at the undersigned In the videos in which you both
appear, Mr. Barden seems to have clearly developed an unhealthy emotional attachment to you
as he has gone so far as to place stickers on his personal automobile that spell out
“CROWDSOURCE THE TRUTH”. Your behavior in these videos, and your unusually close
emotional relationship with l\/Ir, Barden, is truly frightening Mr. Barden has shared many

frightening paranoid delusions on his YouTube channel and yours.
12. As a courtesy to you 1 have forwarded a copy of this letter to the appropriate
prosecutorial authorities with the recommendation for your prosecution Also, 1 have included a

copy of this letter to pertinent parties at YouTube, LLC.

Respect lly,

  
 

l
D. G rgeS eigert

Case 1:18-cv-08653-VEC Document 74

Copies provided:

Postal Inspection Service
111 West Monroe Street, Suite 900
Phoenix, AZ 85003-1788

Michelle Vaitkus, esq.
Maricopa County Attorney
Fioor 8

301 W Jefferson St

Phoenix, Arizona, 85003-2191

Marc J. Victor, esq.
Attorneys for Freedom
3185 South Price Road
Chandler, AZ 85248

Corporate Counsel
YOUTUBE, LLC

901 Cherr'y Ave

San Bruno, CA 94066

Corporate Counsel
YOUTUBE, LLC

251 Little Falls Drive
Wilmington, DE 19808

Filed 01/15/19 Page 11 of 12

case i~¢.iieeac¢ir-oae€ra¢vé§e\lammmm¢r§p@@ile@eii¢isri§?age 12 of 12

        
                 

§

 

vmmmm makes ao ends _ §_om:,< z>=.

 

 

 

..m...n C..w ao£>@m
wm. 3

   

px w cm<
wmmmn ccom

Um»mo~mm_m
on \\_i_ §w K
3 §§
An»mmwmn

_uI_OI_._.< _<_.P=l N.. ..Um<@

054990111161411

 

 

w.mo oN

mXme._.mU Um_l_<mm< U><n odd bd m

mT_=u t
._.O"

\h. R/ 00
£DO mims 93

 

 

 

 

woo _um>JF m._.
zm<< <OIZ z< ._ooo.~ ._wi_m

Cmp,m. _._.I_>O__A_zO ZC_smmI

ooom

______`   . _____,_

omom mom.~ Om,_ n mo._._ ow©w mm

§§§___==__=_==_______m

emc@oo`_ccoo; oo;e..mxw.m

mg£n ¢E_< NO._N

 

   

voma>mm mmcc£m
_ m~@nmoz»…` o t
G. G. m<<m;®mw.~is O\O
w.o. moon EN ,
me? >N ®m~: , t _ 2
.~.On _, i,. …,.__…
§ @ §§ …. t
wm

E~O wm U~<~m~OZ WOOZ §§
C. m. U~KER GE:.» W:. 25 mUZ<

mac HSB m$.@§

_ . _\ _ 22 §§ 22< §§ §§- 55

<__m_._. cm >._. cm_om nose `Vi cz:imom~

ODUm_N _.i.Dmm mCUUCmm OZCZn w TOM.`.\.=. ..vim`

